Exhibit 10.1
EXCHANGE AND RECAPITALIZATION AGREEMENT
     This EXCHANGE AND RECAPITALIZATION AGREEMENT, dated as of June 11, 2008
(this ” Agreement”), is by and among Simon Worldwide, Inc., a Delaware
corporation (the ” Company”) and Overseas Toys, L.P. (the “ Investor”).
     WHEREAS, on November 10, 1999 the Company filed a Certificate of
Designations (the ” Certificate of Designations”) relating to its Series A
Senior Cumulative Participating Convertible Preferred Stock, par value $.01 per
share (the “ Series A Preferred Stock”);
     WHEREAS, the Investor purchased the initial shares of Series A Preferred
Stock pursuant to that certain Securities Purchase Agreement dated as of
September 1, 1999 (the “ Securities Purchase Agreement”);
     WHEREAS, as of the date hereof, the Company has outstanding 34,374 shares
of Series A Preferred Stock and all of such outstanding shares and any
additional shares hereafter issued in respect of unpaid dividends thereon
(collectively, the “ Series A Preferred Shares”) are and will be held by the
Investor;
     WHEREAS, the liquidation preference to which the Series A Preferred Shares
are entitled would account for all proceeds reasonably available to the
stockholders of the Company if the Company were dissolved and wound up in its
present condition;
     WHEREAS, the Company’s present condition is unlikely to change in the
foreseeable future;
     WHEREAS, the Investor wishes to afford the common stockholders of the
Company the opportunity to share in the proceeds in the event of a dissolution
and winding up of the Company or a business combination involving a change of
control of the Company;
     WHEREAS, each Series A Preferred Share is convertible, at any time at the
option of the holder thereof, into such number of shares of common stock, par
value $.01 per share, of the Company (the ” Common Stock”) as is equal to $1,000
together with accrued but unpaid dividends divided by the then applicable
conversion price, currently $8.25;
     WHEREAS, the parties hereto desire to enter into a transaction (the ”
Recapitalization”) pursuant to which the Investor will exchange all the Series A
Preferred Shares outstanding at the time of exchange for shares of Common Stock,
representing 70% of the shares of Common Stock outstanding (calculated on a
primary basis) immediately following the Recapitalization, pursuant to a plan of
reorganization under Section 368(a)(1)(E) of the Internal Revenue Code of 1986,
as amended (the “Code”), and the Investor’s right to receive any accrued or
declared but unpaid dividends on the Series A Preferred Shares shall be
cancelled;

1



--------------------------------------------------------------------------------



 



     WHEREAS, a special committee of disinterested directors of the Board of
Directors of the Company (the “ Special Committee”) consisting of Messrs. Allan
I. Brown and Joseph W. Bartlett has received the oral opinion of Greif & Co. (“
Greif”), to be confirmed in writing, stating that, based on assumptions,
qualifications and limitations set forth therein, the Recapitalization is fair
to the holders of the Common Stock of the Company (other than the Investor),
from a financial point of view;
     WHEREAS, the Special Committee has recommended the terms of the
Recapitalization to the Board of Directors of the Company and the Board of
Directors has approved the terms of the Recapitalization and resolved to
recommend to the Company’s stockholders that the Company’s Restated Certificate
of Incorporation be amended to increase the authorized shares of Common Stock to
a total of 100,000,000 shares in order to facilitate consummation of the
Recapitalization and to enter into certain other amendments of the Restated
Certificate of Incorporation;
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:
EXCHANGE
Exchange. Upon the satisfaction of the conditions set forth in Article Four and
subject to the other terms and conditions set forth in this Agreement, the
Investor and the Company agree that, at the Closing (as hereinafter defined),
the Series A Preferred Shares outstanding at the time of exchange shall be
exchanged for shares of Common Stock representing 70% of the shares of Common
Stock outstanding calculated on a primary basis immediately following such
exchange (the “Exchange Shares”), and the Investor’s right to receive any
accrued or declared but unpaid dividends on the Series A Preferred Shares shall
be cancelled. If the Closing were to occur on the date hereof, the Exchange
Shares issued to the Investor at Closing would constitute 37,940,756 shares of
Common Stock based on the 16,260,324 shares of Common Stock currently
outstanding on a primary basis.
Closing. The closing of the Recapitalization (the “Closing”) shall take place
upon the filing of the Charter Amendment (as hereinafter defined) with the
Secretary of State of the State of Delaware, which filing shall take place on
the first business day following the satisfaction or waiver of all of the other
conditions to Closing (other than the filing with and acceptance by the Delaware
Secretary of State of the Charter Amendment) set forth in Article Four hereof,
or as promptly as practicable thereafter, at 10:00 a.m. Los Angeles time at the
offices of the Company at 5200 W. Century Boulevard, Los Angeles, California
90045, or at such other time and place as the Special Committee and the Investor
may agree, provided that all of the conditions to the Closing (other than the
filing with and acceptance by the Delaware Secretary of State of the Charter
Amendment) shall have been satisfied or waived in accordance with the terms
herein (the date of the Closing, the “Closing Date”). The Closing may be
accomplished by facsimile transmission to the respective offices of counsel for
the parties hereto of the requisite documents,

2



--------------------------------------------------------------------------------



 



duly executed where required, with originals to be delivered by overnight
courier service on the next business day following the Closing Date.
Closing Deliveries. At the Closing, (a) the Investor shall deliver to the
Company share certificates representing the Series A Preferred Shares then
outstanding, together with duly executed but undated stock powers with respect
to the transfer to the Company of the Series A Preferred Shares represented by
such certificates, and (b) the Company will deliver to the Investor a duly
executed certificate or certificates representing the Exchange Shares in the
respective denomination(s) specified by Investor.
Effect of Closing. From and after the Closing, (a) the provisions of
Sections 4.5 [Continuing Covenants], 5.7 [Standstill] and 5.8 [Resignation of
Investor Directors] of the Securities Purchase Agreement and (b) that certain
Voting Agreement, dated as of September 1, 1999, among certain individuals who
were then shareholders and the Investors and its affiliates, each shall cease to
be in effect.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to the Investor as of the date hereof
and on the Closing Date, as follows:
Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own or lease and operate
its properties and assets and to carry on its business as it is now being
conducted.
Capitalization.
As of the date hereof, the authorized capital stock of the Company consists of
50,000,000 shares of Common Stock and 1,000,000 shares of Preferred Stock, $.01
par value (“Preferred Stock”). Immediately following the Closing, the authorized
capital stock of the Company will consist of 100,000,000 shares of Common Stock
and no shares of Preferred Stock. As of the date hereof, 16,260,324 shares of
Common Stock are issued and outstanding, and options for an additional 155,000
shares of Common Stock are issued and outstanding, resulting in 16,415,324
shares of Common Stock outstanding on a fully diluted basis. All outstanding
shares of Common Stock have been duly authorized and validly issued and are
fully paid and non-assessable.
Except as set forth on Section 2.02(b) of the Disclosure Schedule attached
hereto (the ” Disclosure Schedule”) and except for the Exchange Shares to be
issued to the Investor at Closing, no subscription, warrant, option, convertible
security, stock appreciation or other right (contingent or other) to purchase or
acquire any shares of any class of capital stock of the Company or any of its
Subsidiaries (as hereinafter defined) is authorized or outstanding, and (except
for the Exchange Shares to be issued to the Investor at Closing) there is not
any commitment of the Company or any of its Subsidiaries to issue any shares,
warrants, options or other such rights or to distribute to holders of any class
of its capital stock, any evidences of indebtedness or assets. As used in this
Agreement, “ Subsidiary” means, with respect to the

3



--------------------------------------------------------------------------------



 



Company, any corporation, association or other business entity of which more
than 50% of the total voting power of shares of capital stock or other ownership
interest entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time owned
or controlled, directly or indirectly, by the Company or one or more of the
other Subsidiaries of the Company or a combination thereof.
Authorization of Agreements, etc.
The Company has the corporate power and authority to execute and deliver this
Agreement and, subject to the approval of the Charter Amendment (as hereinafter
defined), perform its obligations under this Agreement. Each of (i) the
execution and delivery by the Company of this Agreement and (ii) subject to
approval of the Charter Amendment, the performance by the Company of its
obligations hereunder and the issuance, sale and delivery by the Company of all
of the Exchange Shares pursuant to the terms hereof, will be duly authorized
prior to the Closing by all requisite corporate and stockholder action on the
part of the Company and will not violate any provision of applicable law, any
order of any court or other agency of government, the Restated Certificate of
Incorporation or the Amended and Restated Bylaws of the Company, or any
provision of any indenture, agreement or other instrument to which the Company
or any of its Subsidiaries or their properties or assets is bound, or conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default, or result in the vesting, acceleration or material modification
of any benefits under any such indenture, agreement or other instrument or any
compensation agreement or benefit plan of the Company or any of its
Subsidiaries, or result in the creation or imposition of any liens, claims,
charges, restrictions, rights of others, security interests, prior assignments
or other encumbrances in favor of any third Person (as hereinafter defined) upon
any of the assets of the Company or any of its Subsidiaries. As used in this
Agreement, “Person” means any individual, corporation, general or limited
partnership, limited liability company, limited liability partnership, joint
venture, estate, trust, association, organization, or other entity or
Governmental Authority (as hereafter defined).
The issuance and delivery of the Exchange Shares to the Investor hereunder are
not and will not be subject to any preemptive rights of stockholders of the
Company or to any right of first refusal or other similar right in favor of any
Person.
Subject to approval of the Charter Amendment, the Exchange Shares, when issued
in accordance with the terms of this Agreement, will be duly authorized, validly
issued, fully paid and non-assessable shares of capital stock of the Company.
Validity. This Agreement has been duly executed and delivered by the Company.
This Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.
Governmental Approvals; Consents. Subject to the accuracy of the representations
and warranties of the Investor set forth in Article Three and except for
applicable filings and approvals, if any, required by applicable federal and
state securities laws (including the filing with and approval by the Securities
and Exchange Commission (the “SEC”) of a proxy statement on Schedule 14A
relating to the approval of the Charter Amendment), no registration or filing
with, or consent or approval of, or other action by, any federal, state or other
governmental

4



--------------------------------------------------------------------------------



 



agency, court, instrumentality or securities exchange (each, a “Governmental
Authority”) or any other third Person is or will be necessary by the Company for
the valid execution, delivery and performance of this Agreement or the issuance
and delivery of the Exchange Shares.
Fairness Opinion. The Special Committee has received the oral opinion of Greif
to the effect that, based on assumptions, qualifications and limitations
described to the Board of Directors of the Company, the Recapitalization is fair
to the holders of the Common Stock of the Company (other than the Investor),
from a financial point of view. Greif has represented to and agreed with the
Special Committee that such oral opinion will be confirmed in a written opinion
delivered to the Company’s Board of Directors no later than June 20, 2008.
REPRESENTATIONS, WARRANTIES AND AGREEMENT OF THE INVESTOR
     The Investor represents and warrants to and agrees with the Company as of
the date hereof and on the Closing Date as follows:
Organization. The Investor is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has all
requisite limited partnership power and authority to own or lease and operate
its properties and assets and to carry on its business as it is now being
conducted.
Authorization. The Investor has the limited partnership power and authority to
execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance by the Investor of this Agreement and the
exchange of the Series A Preferred Shares by the Investor, and the cancellation
of the Investor’s right to receive any accrued or declared but unpaid dividends
on the Series A Preferred Shares, have been duly authorized by all requisite
action on the part of the Investor and will not violate any provision of
applicable law, any order of any court or other agency of government, the
limited partnership agreement or other governing documents of the Investor or
any provision of any indenture, agreement or other instrument to which the
Investor or the Investor’s properties or assets are bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default, or result in the vesting, acceleration or material modification of any
benefits under any such indenture, agreement or other instrument or any
compensation agreement or benefit plan of the Investor, or result in the
creation or imposition of any liens, claims, charges, restrictions, rights of
others, security interests, prior assignments or other encumbrances in favor of
any third Person upon any of the assets of the Investor.
Validity. This Agreement has been duly executed and delivered by the Investor.
This Agreement constitutes the legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms.
Investment Representations.
The Investor is acquiring the Exchange Shares for the Investor’s own account,
for investment, and not with a view toward the resale or distribution thereof.

5



--------------------------------------------------------------------------------



 



The Investor understands that the Exchange Shares are not, and at Closing will
not be, registered under the Securities Act of 1933, as amended (the “
Securities Act”), or any applicable state securities laws and may not be resold
unless subsequently registered under the Securities Act or unless an exemption
from such registration is available.
The Investor has the ability to bear the economic risks of the investment in the
Exchange Shares for an indefinite period of time. The Investor further
acknowledges that it has access to copies of the Company filings with the SEC
and has had the opportunity to ask questions of, and receive answers from,
officers of the Company with respect to the business and financial condition of
the Company and the terms and conditions of the Recapitalization.
The Investor has such knowledge and experience in financial and business matters
that the Investor is capable of evaluating the merits and risks of its
investment in the Exchange Shares. The Investor further represents that it is an
“accredited investor” as such term is defined in Rule 501 of Regulation D of the
SEC under the Securities Act.
Governmental Approvals; Consents. Except for filings required by applicable
federal and state securities laws, no registration or filing with, or consent or
approval of, or other action by, any Governmental Authority or any other third
Person is or will be necessary by the Investor for the valid execution, delivery
and performance of this Agreement or the acquisition of the Exchange Shares.
Ownership of Shares. The Investor is the record and beneficial owner of all the
issued and outstanding Series A Preferred Shares, together with the right to
receive any accrued but unpaid dividends thereon. Neither the Investor nor any
of its affiliates owns or controls, in either case directly or indirectly, any
shares of the Company’s Common Stock.
CONDITIONS PRECEDENT
Conditions Precedent to the Obligations of the Investor in connection with the
Closing. The obligations of the Investor to consummate the Recapitalization are
subject to the satisfaction (or waiver by the Investor) of the following
conditions at or prior to the Closing:
Representations and Warranties to Be True and Correct. The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects as of the date hereof and on the Closing Date with the
same force and effect as though such representations and warranties had been
made on and as of such date.
Performance. The Company shall have performed and complied in all material
respects with all agreements, covenants and conditions contained herein required
to be performed or complied with by it prior to or on the Closing Date.
All Proceedings Consummated. All corporate and other proceedings to be taken by
the Company, including consummation of the Charter Amendment, shall have been
taken or obtained by the Company.

6



--------------------------------------------------------------------------------



 



Legal Proceedings. On the Closing Date, no preliminary or permanent injunction
or other order, decree or ruling issued by any court or arbitrator of competent
jurisdiction nor any statute, rule, regulation or order entered, promulgated or
enacted by any Governmental Authority shall be in effect that would, and no
action, litigation or proceeding shall be pending before any court, arbitrator
or Governmental Authority of competent jurisdiction seeking to, prevent the
consummation of, or otherwise relating to, the transactions contemplated by this
Agreement.
Necessary Approvals. All necessary governmental and regulatory consents and
approvals and necessary third party consents shall have been obtained, and there
shall have been no amendments to the Company’s Restated Certificate of
Incorporation (except substantially as set forth in the Charter Amendment) and
the Special Committee shall not have modified or withdrawn its recommendation of
the Recapitalization or the Charter Amendment.
Stockholder Approval. The amendments of the Company’s Restated Certificate of
Incorporation set forth in Exhibit A hereto (the “Charter Amendment”) shall have
been approved by (i) the affirmative vote of a majority of the outstanding
shares of the Common Stock and the Preferred Stock, voting as a single class,
and (ii) the affirmative vote of a majority of the outstanding shares of Common
Stock voting at the special meeting excluding the Series A Preferred Shares, and
the Charter Amendment shall have been filed with, and accepted by, the Secretary
of State of the State of Delaware.
Conditions Precedent to the Obligations of the Company in Connection with the
Closing. The obligations of the Company to consummate the Recapitalization are
subject to the satisfaction (or waiver by the Company, which waiver shall
require approval by the Special Committee) of the following conditions at or
prior to the Closing:
Representations and Warranties to Be True and Correct. The representations and
warranties of the Investor contained in this Agreement shall be true and correct
in all material respects as of the date hereof and on the Closing Date with the
same force and effect as though such representations and warranties had been
made on and as of such date.
Performance. The Investor shall have performed and complied in all material
respects with all agreements, covenants and conditions contained herein required
to be performed or complied with by it prior to or on the Closing Date.
All Proceedings Consummated. All proceedings to be taken by the Investor and all
waivers and consents to be obtained by the Investor in connection with the
transactions contemplated hereby shall have been taken or obtained by the
Investor.
Legal Proceedings. On the Closing Date, no preliminary or permanent injunction
or other order, decree or ruling issued by any court or arbitrator of competent
jurisdiction nor any statute, rule, regulation or order entered, promulgated or
enacted by any Governmental Authority shall be in effect that would, and no
action, litigation or proceeding shall be pending before any court, arbitrator
or Governmental Authority of competent jurisdiction seeking to, prevent the
consummation of, or otherwise relating to, the transactions contemplated by this
Agreement.
Necessary Approvals. All necessary governmental approvals and regulatory
approvals and necessary third party consents shall have been obtained, and there
shall have been no

7



--------------------------------------------------------------------------------



 



amendments to the Company’s Restated Certificate of Incorporation (except
substantially as set forth in the Charter Amendment) and no new Related Party
Transaction other than the transactions contemplated hereby.
Stockholder Approval. The Charter Amendment shall have been approved by (i) the
affirmative vote of a majority of the outstanding shares of the Common Stock and
the Preferred Stock, voting as a single class, and (ii) the affirmative vote of
a majority of the outstanding shares of Common Stock voting at the special
meeting, excluding the Series A Preferred Shares, and the Charter Amendment
shall have been filed with, and accepted by, the Secretary of State of the State
of Delaware.
COVENANTS
Proxy Statement. As promptly as practicable after the date hereof, but in any
event within 30 days after the date of this Agreement, the Company shall, at its
sole expense, prepare and file with the SEC, and the Investor shall cooperate
with the Company in such preparation and filing of, a preliminary proxy
statement relating to this Agreement and the transactions contemplated hereby;
and the Company shall use its reasonable best efforts to furnish the information
required to respond promptly to any comments made by the SEC with respect to the
preliminary proxy statement and thereafter, within five days of receiving SEC
clearance, to mail the proxy statement to the Company’s stockholders. Such
preliminary proxy statement as filed with the SEC and the proxy statement
subsequently mailed to the stockholders of the Company (as amended and
supplemented from time to time) is herein referred to as the “Proxy Statement.”
Stockholder Approval. The Company shall call a special meeting of the Company’s
stockholders to take place as soon as reasonably possible following the date
hereof, in accordance with the procedures and requirements set forth in the
Company’s Bylaws, for the purpose of voting on the approval of the Charter
Amendment. At such special meeting, the Company shall present the Charter
Amendment and the Investor shall (a) vote or cause to be voted all of the
Series A Preferred Shares held by it or its affiliates (whether in a class vote
by the Preferred Stock and/or in a vote together with the Common Stock as
requested by the Company) in favor of the approval of the Charter Amendment and
(b) provide the Company with all information concerning it which is necessary to
be included in the Proxy Statement. The Company shall, subject to the fiduciary
duties of the Board of Directors of the Company (including the Special
Committee), recommend approval of the Charter Amendment to the Company’s
stockholders in accordance with applicable law. The parties agree that, in
addition to any requirements under applicable law, the approval of the Charter
Amendment shall require the affirmative vote of holders of a majority of the
outstanding shares of Common Stock voting at the special meeting (excluding the
Series A Preferred Shares).
Acknowledgement and Undertaking. The Company agrees and acknowledges that the
transactions described in Section 1.01 are intended to be exempt from Section
16(b) of the Exchange Act pursuant to the rules promulgated thereunder,
applicable law and SEC releases and interpretations, and will, from time to
time, as and when requested by any of the Investor, execute and deliver or cause
to be executed and delivered, all such documents and instruments

8



--------------------------------------------------------------------------------



 



and take, or cause to be taken, all such further actions as any the Investor may
reasonably deem necessary and desirable to facilitate and effect any such
exemption.
Independent Directors.
In the event that the Closing occurs, until the earliest to occur of (i) the
consummation of a Business Combination (as defined in Exhibit A), (ii) the
dissolution and liquidation of the Company after the Termination Date (as
defined in Exhibit A) or (iii) the consummation of a Qualified Offer (as defined
in Section 5.06), Investor shall, and will cause its Board of Director
representatives and its affiliates, as the case may be, to, nominate or
renominate, and at any meeting of the stockholders of the Company, however
called, or in any action by written consent, vote (or give their written consent
as to) all of the shares of Common Stock owned or controlled directly or
indirectly by it or its affiliates to elect or re-elect Allan I. Brown and
Joseph W. Bartlett or, in the event of the unwillingness or incapacity of one or
both of such persons to serve, substitute Independent Directors (unaffiliated
with Investor and independent in accordance with Nasdaq Marketplace
Rule 4200(a)(15)) approved by a majority of the Independent Directors then on
the Board of Directors. Investor agrees to vote, and to cause its affiliates to
vote, its and their respective shares of Common Stock at all times so that prior
to the earliest to occur of (x) the consummation of a Business Combination or a
Qualified Offer or (y) the dissolution and liquidation of the Company after the
Termination Date, thirty percent (30%) of the members of the Board of Directors,
rounded up or down to the nearest director, shall be Independent Directors, and
in any event no less than two directors.
In the event of any annual meeting or special meeting of the stockholders of the
Company or in any action by written consent prior to the earliest to occur of
(i) the consummation of a Business Combination or a Qualified Offer or (ii) the
dissolution and liquidation of the Company after the Termination Date, the
notice of which states that, or the action by written consent which provides
for, the removal for “cause” of one or more Independent Directors is among the
purposes of the meeting or written consent, Investor agrees to vote or consent,
as applicable, and to cause its affiliates to vote or consent, as applicable,
its and their respective shares of Common Stock with respect to such removal
proposal on a pro rata basis in accordance with the votes of the other holders
of the outstanding shares of capital stock of the Company entitled to vote
thereon (other than the Investors and its affiliates).
Investor agrees that until the earliest to occur of (i) the consummation of a
Business Combination or a Qualified Offer or (ii) the dissolution and
liquidation of the Company after the Termination Date, the sale or other
transfer or disposition of any shares of Common Stock by Investor or its
affiliates (other than a sale pursuant to Rule 144 (including Rule 144(e)(1))
promulgated by the SEC under the Securities Act) shall be conditioned upon the
acquirer or other transferee or recipient agreeing to be bound by this Agreement
in a writing reasonably satisfactory to the Independent Directors.
Related Party Transactions. From the Closing until the earliest to occur of
(x) the consummation of a Business Combination or a Qualified Offer, or (y) the
dissolution and liquidation of the Company after the Termination Date, the Board
of Directors of the Company shall not take, authorize or permit a Related Party
Transaction without the concurrence of a majority of the Independent Directors
(but in any event at least one Independent Director). As used herein, a

9



--------------------------------------------------------------------------------



 



“Related Party Transaction” means any agreement, transaction or other corporate
reorganization or recapitalization (including, without limitation, the purchase,
sale, transfer, lease or exchange of any property, any investment made by the
Company in a third party or by a third party in the Company, a Business
Combination, or the rendering of any service) between the Company or any
Subsidiary, on the one hand, and Investor or any employee, designee,
representative, or affiliate thereof or any company in which Investor has,
directly or indirectly, an investment, on the other hand, and including any
reverse stock split or combination of shares of the Company; in each case except
for (a) the continuation of existing arrangements disclosed in SEC filings on or
prior to the date hereof on substantially the same terms, (b) those agreements,
transactions, reorganizations or recapitalizations specifically contemplated by
the terms of this Agreement, or (c) any amounts or benefits received in
connection with any services rendered as directors of the Company to which all
other directors of the Company are entitled in connection with services rendered
as directors of the Company. For the avoidance of doubt, in no event shall any
of the following be (or be deemed to be) a Related Party Transaction: (i) a
Business Combination in which the shares of Common Stock held by Investor and
its affiliates are treated on a pro rata basis with the other outstanding shares
of Common Stock and in which Investor and its affiliates do not have a material
conflict of interest (such as an ownership interest in the counterparty to such
transaction), (ii) the sourcing by Investor or its affiliates of a Business
Combination that does not otherwise qualify as a Related Party Transaction,
(iii) the side by side investment by Investor or its affiliates in the surviving
entity as long as they invest on the same terms as the Company invests, that
does not otherwise qualify as a Related Party Transaction, (iv) the receipt by
the Investor or any affiliate thereof of a deal fee (not to exceed 1%) in a
Business Combination that does not otherwise qualify as a Related Party
Transaction that is sourced by the Investor or its affiliates, or (v) a
management agreement between Investor or any affiliate thereof, on the one hand,
and the surviving entity in a Business Combination that does not otherwise
qualify as a Related Party Transaction, which management agreement would only be
effective upon or following the consummation of the Business Combination and be
on terms and conditions consistent with the past practices of affiliates of the
Investor and the management agreements entered into by such affiliates of the
Investor but in no event less favorable to the Company than the management
agreement previously in effect between an affiliate of Investor and the Company.
Qualified Offer.
Under certain circumstances as provided in the Charter Amendment, subject to
stockholder approval thereof, if the Company does not consummate a Business
Combination prior to the Termination Date, it is required to thereafter dissolve
and liquidate. In the event that a letter of intent, agreement in principle or a
definitive agreement to complete a Business Combination has not then been
entered into by the Company, the Investor and/or its affiliates may, in
connection with the provisions of Section 4C of the Charter Amendment, determine
to commence a Qualified Offer no earlier than one hundred and twenty (120) days
and no later than sixty (60) days prior to the Termination Date (such period,
the “Right to Offer Period”) by offering to purchase all of the outstanding
shares of the Company’s common stock that they do not already own at a per share
price determined by dividing the Liquidation Value by the total number of shares
of Common Stock outstanding on a fully-diluted basis (calculated on a treasury
basis). The Liquidation Value shall be determined in accordance with
Sections 5.06(b) and 5.06(c). During any time in which Investor shall be
permitted to make an offer under this Section 5.06(a),

10



--------------------------------------------------------------------------------



 



the Company shall make available to the Investor such information regarding the
business, properties, assets, condition (financial or otherwise) and results of
operations of the Company reasonably requested by the Investor.
Any offer by the Investor under Section 5.06(a) shall not be a Qualified Offer
if it is subject to any financing or due diligence contingency or subject to any
conditions other than conditions that are reasonable and customary for similar
transactions, and shall comply with all applicable laws and regulations;
provided, however, that notwithstanding the foregoing, such offer shall
nonetheless constitute a Qualified Offer if all such contingencies or conditions
(other than conditions that are reasonable and customary for similar
transactions) are thereafter satisfied or waived.
As used herein, the term (i) “Qualified Offer” shall mean an offer to purchase
meeting the requirements of this Section 5.06 and (ii) “Liquidation Value” shall
mean the amount the holders of all of the Company’s outstanding shares of common
stock (including shares held by the Investor and its affiliates) would receive
in the aggregate upon the liquidation of the Company. The determination of
Liquidation Value shall be subject to approval by the Board of Directors of the
Company and a majority of the Independent Directors. In the event that
Liquidation Value is not so determined within ten (10) days after the Investor
notifies the Board of Directors in writing that it wishes to make a Qualified
Offer, Liquidation Value shall be determined by a recognized investment bank
selected by Investor with the consent of at least one Independent Director (such
consent not to be unreasonably withheld or delayed). Upon the determination of
Liquidation Value, the Investor shall determine whether or not to proceed to
commence a Qualified Offer. In any event, the Qualified Offer must be
consummated on or before the Termination Date.
In the event that the officers of the Company are required under Section 4.B of
Article XII of the Charter Amendment to take all such actions necessary to
dissolve and liquidate the Company as soon as reasonably practical, the Investor
agrees to vote, and to cause its affiliates to vote, its and their respective
shares of Common Stock at all times for such dissolution and liquidation and
otherwise take commercially reasonable steps to support such officers’ actions.
No New Issuances. From the date hereof until the closing of the
Recapitalization, the Company will not issue, and the Investor and its
affiliates will not take steps to cause the Company to issue, any shares of
capital stock (other than pursuant to the exercise of outstanding options listed
on Schedule 2.02(b)), or any subscription, warrant, option, convertible
security, stock appreciation or other right to purchase or acquire any shares of
capital stock, of the Company or any of its Subsidiaries, other than the
Exchange Shares to be issued to the Investor pursuant to and as part of the
Recapitalization.
MISCELLANEOUS
Restrictive Legends. Each certificate representing Exchange Shares, and any
shares of capital stock received in respect thereof, whether by reason of a
stock split, reverse stock split or share reclassification thereof, a stock
dividend thereon or otherwise, and each certificate for any such

11



--------------------------------------------------------------------------------



 



securities issued to subsequent transferees of any such certificate shall be
stamped or otherwise imprinted with the following legend:

    THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), OR THE SECURITIES OR BLUE SKY LAWS OF ANY STATE. NEITHER THIS
SECURITY NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR (ii) AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.

Notices. Any notice or other communications required or permitted hereunder
shall be deemed to be sufficient if contained in a written instrument delivered
in person or duly sent by first class certified mail, postage prepaid, by
nationally recognized overnight courier, or by facsimile addressed to such party
at the address or facsimile number set forth below or such other address or
facsimile number as may hereafter be designated in writing by the addressee to
the addressor listing all parties:
if to the Company, to:

Simon Worldwide, Inc.
5200 W. Century Boulevard
Los Angeles, CA 90045
Fax: (310) 417-4660
Attn: Chief Executive Officer
with copies to:
Allan I. Brown
Special Marketing Strategies, LLC
1121 El Retiro Way
Beverly Hills, CA 90210
Fax: (310) 860-2595
and:
Kaye Scholer LLP
1999 Avenue of the Stars, Suite 1700
Los Angeles, California 90067
Fax: (310) 788-1200
Attention: Barry L. Dastin, Esq.

12



--------------------------------------------------------------------------------



 



if to the Investor to:
Overseas Toys, L.P.
c/o The Yucaipa Companies
10000 Santa Monica Boulevard, 5th Floor
Los Angeles, California 90067
Fax: (310) 789-7201
Attention: Mr. Robert Bermingham
with a copy to:
Munger, Tolles & Olson LLP
355 South Grand Avenue, 35th Floor
Los Angeles, California 90071
Fax: (213) 683-4052
Attention: Judith T. Kitano, Esq.
or, in any case, at such other address or addresses as shall have been furnished
in writing by such party to the other parties hereto. All such notices,
requests, consents and other communications shall be deemed to have been
received (a) in the case of personal delivery, on the date of such delivery,
(b) in the case of mailing, on the fifth business day following the date of such
mailing, (c) in the case of delivery by overnight courier, on the business day
following the date of delivery to such courier, and (d) in the case of
facsimile, when received.
Press Releases and Public Announcements. All public announcements or disclosures
relating to this Agreement shall be made only if mutually agreed upon by the
Company and Investor except to the extent such disclosure is reasonably believed
by the Company or Investor following consultation with counsel to be required by
law or by regulation (including any applicable exchange); provided that prior to
making any such required disclosure the disclosing party should use its
reasonable effects to consult with the Company and Investor.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflict of laws
principles.
Entire Agreement. This Agreement with Exhibit A constitutes the entire agreement
of the parties with respect to the subject matter hereof and may not be amended
or modified nor any provisions waived except as set forth in Section 6.08.
Assignment; No Third Party Beneficiaries. This Agreement and the rights, duties
and obligations hereunder may not be assigned or delegated by any party hereto.
This Agreement is not intended to confer any rights or benefits on any Persons
other than the parties hereto.
Termination.
This Agreement may be terminated at any time prior to the Closing:
by mutual written agreement of the Company (with the approval of the Special
Committee) and Investor;

13



--------------------------------------------------------------------------------



 



by the Investor, at any time after June 20, 2008, if the written opinion of
Greif described in Section 2.06 is not received by the Board of Directors on or
before June 20, 2008.
by the Company or Investor if the Closing shall not have been consummated on or
before the date 120 days after the date of this Agreement, unless extended by
agreement of the Company (with the approval of the Special Committee) and the
holder(s) of not less than 50.1% of the Series A Preferred Shares; or
by either the Company or Investor if consummation of the transactions
contemplated hereby to be consummated on the Closing Date would violate any
nonappealable final order, decree or judgment of any Governmental Authority
having competent jurisdiction.
The party desiring to terminate this Agreement pursuant to Section 6.07(a)(ii),
(iii) or (iv) hereof shall promptly give notice of such termination to the other
party.
If this Agreement is terminated as permitted by this Section 6.07, such
termination shall be without liability of either party (or any stockholder,
director, officer, employee, agent, consultant or representative of such party)
to the other parties to this Agreement; provided that if such termination shall
result from the (i) willful failure of either party to fulfill a condition to
the performance of the obligations of the other party, (ii) material failure of
either party to perform a covenant of such party in this Agreement or
(iii) material breach by either party hereto of any representation or warranty
contained herein, such party shall be fully liable for any and all losses
incurred or suffered by the other party as a result of such failure or breach.
The provisions of this Article Six shall survive any termination hereof pursuant
to this Section 6.07.
Amendments and Waivers.
Any provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed, by the Company (with the
approval of the Special Committee) and holders of not less than 50.1% of the
outstanding Series A Preferred Shares; provided that after the Closing, any
material amendment or waiver of Section 5.04 or Section 5.05 of this Agreement
must be approved by the affirmative vote of (i) Investor and (ii) either (A) a
majority of the Independent Directors, or (B) at least a majority of the shares
of Common Stock excluding those held owned or controlled, directly or
indirectly, by the Investor or its affiliates.
No failure or delay by any party in exercising any right, power or privilege
hereunder will operate as a waiver thereof, nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege, nor will any waiving of any right power
or privilege operate to waive any other subsequent right, power or privilege.
The rights and remedies herein provided will be cumulative and not exclusive of
any rights or remedies provided by law.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
Expenses. Each of the parties hereto shall bear its own expenses (including fees
and expenses of legal counsel, financial advisors and other representatives and
consultants) in connection with the negotiation, documentation and consummation
of the transaction contemplated hereunder.

14



--------------------------------------------------------------------------------



 



[The remainder of this page intentionally has been left blank.]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Investor have executed this
Agreement as of the day and year first above written.

                  COMPANY    
 
                SIMON WORLDWIDE, INC.    
 
           
 
  By:   /s/ Joseph Anthony Kouba    
 
  Name:   Joseph Anthony Kouba    
 
  Title:   President    
 
                INVESTOR    
 
                OVERSEAS TOYS, L.P.    
 
                By: Multi-Accounts, LLC         Its: General Partner    
 
                By: OA3, LLC         Its: Managing Member    
 
           
 
  By:   /s/ Robert Bermingham    
 
  Name:   Robert Bermingham    
 
  Its:   Vice President and Secretary    

16



--------------------------------------------------------------------------------



 



CHARTER AMENDMENT
ARTICLE IV
     The total number of shares of stock which the Corporation shall have the
authority to issue is 100,000,000 shares of Common Stock, $.01 par value.
ARTICLE XII
     The provisions of Sections 1 through 4 of this Article XII shall apply
during the period (the ” Article XII Effective Period”) commencing on the
closing of the recapitalization of the Corporation pursuant to that certain
Exchange and Recapitalization Agreement dated June 11, 2008 (the “
Recapitalization Agreement”) by and among the Corporation and the investors
party thereto (the “ Recapitalization”), and terminating upon the earliest to
occur of the dissolution and liquidation of the Company after the Termination
Date (as defined below), the consummation of a Qualified Offer (as defined in
the Recapitalization Agreement) or the consummation of any Business Combination,
after which all of the provisions of this Article XII (except for the provisions
of Section 1 below) shall terminate in their entirety and be of no further force
or effect. A “Business Combination” shall mean the acquisition by the
Corporation, whether by merger, capital stock exchange, stock purchase or asset
acquisition, of a business (“ Target Business”) having, collectively, an
aggregate purchase price or fair market value of at least (i) 80% of the
Corporation’s net assets at the time of such acquisition, or (ii) Fifteen
Million Dollars ($15,000,000). For purposes of this Article XII, the fair market
value of the Target Business shall be determined by the Board of Directors in
good faith.
     Section 1. Recapitalization.
     Upon the filing of the Charter Amendment with the Secretary of State of the
State of Delaware, the issued and outstanding shares of Series A Preferred Stock
(including all rights to accrued or declared but unpaid dividends thereon) shall
be automatically converted into an aggregate of [                    ]1 shares
of Common Stock and the right to receive any accrued or declared but unpaid
dividends on the Series A Preferred Shares shall be cancelled.
     Section 2. Number of Directors; Independent Directors; Removal of
Independent Directors.
     Notwithstanding the provisions of Article VII above, during the Article XII
Effective Period:
A. The number of directors of the Corporation shall be seven (7) members, at
least thirty percent (30%) of which, rounded up or down to the nearest director,
but at least two of whom (“Independent Directors”) prior to the consummation of
a Business Combination or a Qualified
 

1   This figure will be a number equal to 70% of the shares of Common Stock
outstanding (calculated on a primary basis) following the Recapitalization (as
such term is defined in the Recapitalization Agreement), which outstanding
shares shall be comprised solely of the shares of Common Stock outstanding at
the time of the execution of the Recapitalization Agreement and any shares
issued pursuant to the exercise of any options listed on Schedule 2.02(b)
between the date of the Recapitalization Agreement and the consummation of the
Recapitalization. By way of example only, if none of the outstanding stock
options listed on Section 2.02(b) of the Disclosure Schedule to the
Recapitalization Agreement are exercised, the number of shares of Common Stock
outstanding immediately prior to the closing of the Recapitalization will not
change from the 16,260,324 shares of Common Stock outstanding as of the date of
the Recapitalization Agreement and, accordingly, 37,940,756 shares of Common
Stock would be issued to Overseas Toys, L.P. upon closing of the
Recapitalization.

 



--------------------------------------------------------------------------------



 



Offer shall be unaffiliated with and independent of (in accordance with Nasdaq
Marketplace Code 4200(a)(15)) Overseas Toys, L.P. and its affiliates
(collectively “Overseas Toys”); provided that the aggregate number of directors
may be increased or decreased from time to time by the board of directors of the
Corporation, but in no case shall the number of directors be less than three nor
more than fifteen.
B. Any vacancy which causes the number of Independent Directors to be less than
that required by this Section 2 prior to the consummation of a Business
Combination or a Qualified Offer shall be filled as soon as reasonably
practicable after the occurrence of such vacancy by adding additional
Independent Directors.
C. Any Independent Director may be removed from office by the stockholders only
for “cause” (within the meaning of Section 141(k) of the Delaware General
Corporation Law) and only in the following manner: At any annual meeting or
special meeting of the stockholders of the Corporation, the notice of which
shall state that the removal of one or more Independent Directors is among the
purposes of the meeting, the affirmative vote of (i) the holders of at least a
majority of the outstanding shares of capital stock of the Corporation entitled
to vote generally in the election of the directors, and (ii) the holders of at
least a majority of the outstanding shares of Common Stock of the Corporation,
excluding those owned or controlled, directly or indirectly, by Overseas Toys,
or its affiliates, shall be required to remove such Independent Director or
Independent Directors for cause.
     Section 3. Amendments to Article XII.
     Notwithstanding the provisions of Article X above, any amendment, repeal
(other than upon the termination of the Article XII Effective Period as set
forth in the first sentence of this Article XII) or other alteration of this
Article XII shall require the affirmative vote of (i) the holders of at least
two-thirds of the outstanding shares of capital stock of the Corporation
entitled to vote in the election of directors, and (ii) the holders of at least
a majority of the outstanding shares of Common Stock of the Corporation,
excluding those owned or controlled, directly or indirectly, by Overseas Toys,
or its affiliates.
     Section 4. Related Party Transactions, Qualified Offer and Business
Combination.
     A. The approval of the Board of Directors (including the approval of a
majority of the Independent Directors but in any event at least one Independent
Director) shall be required for any Business Combination that is a Related Party
Transaction (as defined in the Recapitalization Agreement). This paragraph A
shall not apply to a Business Combination that is not a Related Party
Transaction.
     B. In the event that the Corporation does not consummate a Business
Combination by the later of (i) December 31, 2010 or (ii) December 31, 2011 in
the event that a letter of intent, an agreement in principle or a definitive
agreement to complete a Business Combination was executed on or prior to
December 31, 2010 but the Business Combination was not consummated prior to such
time (such later applicable date being referred to as the “ Termination Date”),
and no Qualified Offer shall have been previously consummated, the officers of
the Corporation shall take all such action necessary to dissolve and liquidate
the Corporation as soon as reasonably practicable.

 



--------------------------------------------------------------------------------



 



     C. Notwithstanding the foregoing, the Corporation shall not be required to
be dissolved and liquidated if Overseas Toys and/or any affiliate thereof shall
have made a Qualified Offer no earlier than one hundred and twenty (120) days
and at least sixty (60) days prior to the Termination Date and shall have
consummated such Qualified Offer by having purchased all shares of stock
properly and timely tendered and not withdrawn pursuant to the terms of the
Qualified Offer.
     D. Unless and until the earliest to occur of the consummation of a Business
Combination or a Qualified Offer or the dissolution or liquidation after the
Termination Date, the Corporation may not consummate directly or indirectly any
other business combination or any merger, capital stock exchange or stock
purchase or any asset acquisition outside the ordinary course of business.

 